                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STATE OF CALIFORNIA,                               Case No. 19-cv-01184-EMC
                                   8                    Plaintiff,                          RELATED TO
                                   9             v.                                         Case No. 19-cv-01195-EMC
                                  10     ALEX AZAR, et al.,
                                  11                    Defendants.

                                  12     ESSENTIAL ACCESS HEALTH, INC., et
Northern District of California
 United States District Court




                                         al.,                                               ORDER DENYING DEFENDANTS’
                                  13                                                        MOTIONS FOR STAY PENDING
                                                        Plaintiffs,                         APPEAL
                                  14
                                                 v.
                                  15                                                        Docket No. 117, C-19-1184
                                         ALEX M. AZAR II, et al.,                           Docket No. 91, C-19-1195
                                  16
                                                        Defendants.
                                  17

                                  18
                                  19          On March 4, 2019, Defendants promulgated a new rule implementing Title X of the Public
                                  20   Health Service Act. See Compliance with Statutory Program Integrity Requirements, 84 Fed. Reg.
                                  21   7714 (2019) (“Final Rule”). Plaintiffs in these related actions, the State of California and
                                  22   Essential Access Health, moved to preliminary enjoin enforcement of the Final Rule. See
                                  23   California v. Azar, No. 3:19-cv-1184-EMC (N.D. Cal.) (“California”), Docket No. 26; Essential
                                  24   Access Health, Inc. v. Azar, No. 3:19-cv-1195-EMC (N.D. Cal.) (“Essential”), Docket No. 25. On
                                  25   April 26, 2019, this Court granted Plaintiffs’ motions in substantial part and enjoined the Final
                                  26   Rule from being enforced in California. See California Docket No. 103 (“PI Order”).
                                  27          Currently before the Court are Defendants’ motions to stay proceedings in this Court
                                  28   pending resolution of their appeal from the PI Order. California Docket No. 117; Essential
                                   1   Docket No. 91 (collectively, “Mot.”). The Court DENIES the motions to stay.

                                   2                                         I.      DISCUSSION

                                   3   A.     Legal Standard

                                   4          Under Landis v. North American Co., 299 U.S. 248 (1936), “[a] district court has

                                   5   discretionary power to stay proceedings in its own court.” Lockyer v. Mirant Corp., 398 F.3d

                                   6   1098, 1109 (9th Cir. 2005). Where a court is asked to stay proceedings pending the outcome of a

                                   7   related proceeding,

                                   8                  the competing interests which will be affected by the granting or
                                                      refusal to grant a stay must be weighed. Among those competing
                                   9                  interests are the possible damage which may result from the granting
                                                      of a stay, the hardship or inequity which a party may suffer in being
                                  10                  required to go forward, and the orderly course of justice measured in
                                                      terms of the simplifying or complicating of issues, proof, and
                                  11                  questions of law which could be expected to result from a stay.
                                  12   Id. at 1110 (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)). “The proponent of a
Northern District of California
 United States District Court




                                  13   stay bears the burden of establishing its need.” Clinton v. Jones, 520 U.S. 681, 708 (1997) (citing

                                  14   Landis, 299 U.S. at 255).

                                  15   B.     The Orderly Course of Justice

                                  16          Defendants’ primary argument is that a stay will result in a simplification of issues.

                                  17   According to Defendants, “the Ninth Circuit’s disposition of the appeal is likely to be controlling

                                  18   with respect to the central merits issues presented in this case,” and so forging ahead without

                                  19   waiting for an appellate decision would cause “the parties and the Court [to] waste time and

                                  20   resources briefing and considering legal issues that are to be determined by the Ninth Circuit.”

                                  21   Mot. at 4–5. This rationale is unpersuasive. It is true that in reviewing any preliminary injunction

                                  22   order, the appellate court must preview the merits of the case. But the Ninth Circuit has

                                  23   “repeatedly admonished district courts not to delay trial preparation to await an interim ruling on a

                                  24   preliminary injunction.” California v. Azar, 911 F.3d 558, 583–84 (9th Cir. 2018) (citations

                                  25   omitted). “Because of the limited scope of [appellate] review of the law applied by the district

                                  26   court and because the fully developed factual record may be materially different from that initially

                                  27   before the district court, [the Ninth Circuit’s] disposition of appeals from most preliminary

                                  28   injunctions may provide little guidance as to the appropriate disposition on the merits.” Id. at 584.
                                                                                         2
                                   1   Here, for instance, the Court rendered its preliminary injunction decision before the full

                                   2   administrative record became available. That record has now been produced and will ground the

                                   3   litigation going forward. Further, Plaintiffs asserted constitutional claims in their complaints that

                                   4   were not raised at the preliminary injunction stage. Moving forward with these proceedings would

                                   5   also allow those claims to be adjudicated in a timely manner.

                                   6          Defendants cite Washington v. Trump, No. C17-0141JLR, 2017 WL 1050354 (W.D.

                                   7   Wash. Mar. 17, 2017) and Hawai’i v. Trump, 233 F. Supp. 3d 850 (D. Haw. 2017) in support of

                                   8   their argument that a stay is warranted on efficiency grounds. But the courts in Washington and

                                   9   Hawai’i each stayed determination of a pending motion for a temporary restraining order (“TRO”)

                                  10   while the Ninth Circuit ruled on an appeal from a substantively identical TRO issued by a

                                  11   different court. See Washington, 2017 WL 1050354, at *5; Hawai’i, 233 F. Supp. 3d at 855.

                                  12   Here, in contrast, Defendants assert that merits proceedings should be halted altogether while the
Northern District of California
 United States District Court




                                  13   Ninth Circuit reviews a preliminary injunction ruling this Court has already made. Neither

                                  14   Washington nor Hawai’i stand for such a proposition.

                                  15          The “orderly course of justice” factor in Lockyer weighs against granting a stay.

                                  16   C.     The Possible Damage Resulting from a Stay and the Hardship or Inequity from Going

                                  17          Forward

                                  18          The “[party seeking] a stay must make out a clear case of hardship or inequity in being

                                  19   required to go forward, if there is even a fair possibility that the stay for which he prays will work

                                  20   damage to some one else.” Lockyer, 398 F.3d at 1109–10 (quoting Landis, 299 U.S. at 255

                                  21   (alteration in original)). There is clearly more than “a fair possibility” that a stay would harm

                                  22   Plaintiffs here. In the PI Order, the Court found that “[u]nless enjoined, the Final Rule will

                                  23   irreparably harm individual patients and public health in California as a whole” by “decimat[ing]

                                  24   the network of Title X providers in California and drastically restrict[ing] patients’ access to a

                                  25   wide range of vital services.” PI Order at 2. Delaying the ultimate resolution of the Final Rule’s

                                  26   lawfulness would expose Plaintiffs to this harm if the Ninth Circuit dissolves the preliminary

                                  27   injunction and the final adjudication of this case is delayed because of an extended stay. In

                                  28   contrast, Defendants do not articulate any injury they would suffer if the lawsuit were to proceed,
                                                                                          3
                                   1   much less “make out a clear case of hardship or inequity in being required to go forward.”

                                   2   Lockyer, 398 F.3d at 1109–10.

                                   3                                      II.      CONCLUSION

                                   4          Defendants’ motions to stay are DENIED. Defendants are ORDERED to respond to

                                   5   Plaintiffs’ complaints by July 30, 2019. The motion hearing on July 16, 2019 is VACATED.

                                   6          This order disposes of California Docket No. 117 and Essential Docket No. 91.

                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: July 9, 2019

                                  11

                                  12                                                  ______________________________________
Northern District of California
 United States District Court




                                                                                       EDWARD M. CHEN
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
